ACCEPTED
                                                                                          01-14-01021-cv
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   1/15/2015 10:49:37 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                                NO. 01-14-01021-CV

                                       IN THE                          FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                              1' 1 COURT OF APPEALS             1/15/2015 10:49:37 AM
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk




                         IN RE OUTI SALMINEN, Relator




     RELATOR'S MOTION FOR TEMPORARY RELIEF- EMERGENCY STAY




TO THIS HONORABLE COURT:

       Comes Now Relator, Outi Salminen, and asks the Court for an emergency

stay of Respondent's November 17, 2014, Order transferring custody of a child to

a parent with whom the child has never resided. In support of its Motion, Relator

would show the Couti as follows:

                                   A. Introduction

1.     Relator is Outi Salminen, mother of the child; real party in interest is Milo

Vassallo, father of the child; respondent is Hon. James Lombardino, trial comi

judge of the 308 1" Judicial District Comi.

2.     Relator filed her Petition for Writ of Mandamus on December 29, 2014.

3.     Relator attaches a certificate of compliance certifYing that on January 15,
2015, she notified the real party in interest by facsimile, and notified the

respondent by hand delivery that a motion for temporary relief would be filed. Tex.

R. App. P. 52.10(a).

4.       Relator is entitled to emergency relief because the underlying Order of the

trial court would remove a twelve year old female child fi·om her mother, Outi

Salminen, with whom she has continuously lived, and transfer the child to reside

with her father, a man whom she has only seen no more than twenty-six (26) times

in twelve (12) years.      Given the potential traumatic effect of such action, Relator

requests that the trial court's order be stayed until this Court determines if the order

IS   proper.

5.       Specifically, the trial comt in the underlying proceeding at Cause No. 2014-

38918 in the 308 111 Judicial District Comt of Harris County, Texas issued an order

titled "Temporary Orders" on November 17, 2014, which provided in relevant part

that:

                 IT IS ORDERED that Milo Vassallo is entitled to
                 immediate physical custody of the child, [redacted].
                 IT IS FURTHER ORDERED that Outi Salminen
                 shall immediately surrender the child to the custody
                 of Milo Vassallo. (child's name omitted) ...

                 IT IS ORDERED that Outi Salminen's visitation
                 with the child shall be under the supervision of an
                 adult selected by Milo Vassallo on dates and times
                 agreed to in advance by Milo Vassallo.




Salminen- Relator's Motion for Temporary Relief- Emergency Stay                Page2
6.     Prior to this Order, the real-party-in-interest, Milo Vassallo, had visited with

the child no more than twenty-six (26) times over twelve (12) years. To suddenly,

and without any transition period, force the minor female child into the primary

custody of Milo Vassallo would be emotionally traumatic to the child.

7.     Additionally, Respondent Lombardino has effectively denied Relator, Outi

Salminen's any possession and visitation with the child by granting Milo Vassallo

the right to determine      if and   when Relator will have visitation with the child.

Respondent order that Relator may only have visitation solely at Milo Vassallo's

discretion.

       This extraordinary shift in the custody of the child is not in the best interests

of the child, who has been in the sole custody of Relator since her bitih and has

never gone extended periods of time without contact with Relator.

                         B. Arguments and Authorities

8.     The Comi may grant temporary relief pending its determination of an

original proceeding. Tex. R. App. P. 52.1 O(b ).

9.     This emergency stay is necessary to maintain the status quo of the patties

and to preserve the Comi's jurisdiction to consider the merits of the original

proceeding. In re Reed, 901 S.W.2d 604, 609 (Tex.App.-San Antonio 1995, orig.

proceeding).




Salminen -Relator's Motion for Tempormy Relief- Emergency Stay                 Page3
10.    No evidence was presented and Respondent made no finding that the child's

present circumstances would significantly impair the child's physical health or

emotional development.          Therefore, no harm will result from staying the

"Temporary Orders" of November 17, 2014, until this Court can consider the

merits of the original proceeding.

11.    The original proceeding before this Court goes to the heart of the issue of

whether the trial court has jurisdiction to issue any temporary orders in the

underlying cause. Should this Comi grant the mandamus, the trial comi would be

limited in its ability to proceed in the case.

                                       C. Conclusion

12.    The child has been in the sole custody of Relator for her entire life. There is

no evidence that the child is in any danger or that the child's present circumstances

would significantly impair her physical health or emotional development.

13.    Pursuant to Texas Rule of Appellate Procedure 52.10(a), Relator requests

this Comi to stay the trial court's ruling on Temporary Orders, and any fmiher

proceedings by the trial comi, until such time as this Comi can mle as to the

substantive and procedural deficiencies of the trial court's "Temporary Orders."

                                         D. Prayer

14.    For the reasons stated in this motion, Relator asks the Court for an

emergency stay to maintain the status quo of the parties and preserve the Comi's



Salminen- Relator's Motion for Temporwy Relief Emergency Stay                Page4
jurisdiction to consider the merits of Relator's original proceeding.

                                                           submitted




                                              Y,
                                            S te Bar No. 1' 554600
                                            Calli Baldwin
                                            State Bar No. 24073691
                                            Judith Sadler
                                            State Bar No. 17511850
                                            5300 Memorial Drive, Suite 900
                                            Houston, Texas 77007
                                            Tel: (713) 802-1777
                                            Fax: (713) 802-1779
                                            Counsel for Relator, Outi Salminen


                                Certificate of Conference

      I certify that on January 14, 2015, I communicated with Laura Dale's office
and Ronnie Harrison's office by facsimile and have attempted in good faith to
reach an agreement to stay the tempormy orders in this matter. We have been
unable to reach an agreement.




Salminen- Relator's Motion for Temporary Relief Emergency Stay                   Page5
                             CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Motion for Temporary
Relief- Emergency Stay was served on this 15th day of January, 2015 to the
following in the manner set forth below:


Via Facsimile: 713-600-1718                        Via Facsimile: 713-224-7950
Ms. Laura Dale                                     Ronnie G. Harrison
Laura Dale & Associates, P.C.                      The Harrison Law Office
1800 St. James Place, Suite 620                    411 Fannin Street, Suite 350
Houston, Texas 77056                               Houston, Texas 77002

Via Hand Deliverv
Hon. James Lombardino
308 1h Judicial District Court
Harris County, Texas
1115 Congress, 7th Floor
Houston, Texas 77002




Salminen- Relator's Motion for Tempormy Relief- Emergency Stay                    Page6
                                Certificate of Compliance

      Under Texas Rule of Appellate Procedure 52.10(a), I hereby certify that on
the 15th day of January, 2015, I notified the following individuals in the manner
indicate below that a motion for temporary relief would be filed.

Via Facsimile: 713-600-1718                        Via Facsimile: 713-224-7950
Ms. Laura Dale                                     Ronnie G. Harrison
Laura Dale & Associates, P.C.                      The Harrison Law Office
1800 St. James Place, Suite 620                    411 Fannin Street, Suite 350
Houston, Texas 77056                               Houston, Texas 77002

Via Hand Deliverv
Hon. James Lombardino
3081h Judicial District Court
201 Caroline
Houston, Texas 77002




Salminen- Relator's Motion for Temporary Relief Emergency Stay                    Page 7